By the Court, Marcy, J.
The plaintiff not resisting by shewing a greater number of witnesses on his part, resi*251ding in the county where the venue is laid, the motion must prevail. The court will not, on any speculative opinion, formed by individuals, however respectable, interfere with the ordinary course and practice of the court in the administration of justice. Pervading as may be the excitement referred to, the court repose confidence in the intelligence and integrity of the freeholders of Monroe. Should it unfortunately happen that the apprehension of the plaintiff is realized, he will not be remediless, as it will then be in sufficient time to interpose the strong arm of the law to cause the course of justice to flow unpolluted by passion or prejudice.
Motion denied.